                        IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                     ASHEVILLE DIVISION
                                                 )
 NICOLE BIGGERSTAFF, individually and )
 as administrator for the ESTATE of              ) Case No. _______________________
 ZACHARY LAMBRIGHT,                              )
                                                 )
 Plaintiff,                                      )
                                                 )
 v.                                              )
                                                 )
 ANGELIA RENE SPENCER, in her                    )
 individual and official capacities as detention )
 officer of Haywood County North Carolina,       )
                                                 ) COMPLAINT
 GREG CHRISTOPHER, in his official               )
 capacity as Sheriff of Haywood County,          )
 North Carolina,                                 ) JURY DEMAND ENDORSED
                                                 ) HEREIN
 HAYWOOD COUNTY, NORTH                           )
 CAROLINA,                                       )
                                                 )
 JOHN/JANE DOE, any unnamed                      )
 Defendants that may be revealed through         )
 discovery, in their individual and official     )
 capacities,                                     )
                                                 )
 Defendants.                                     )




       The Plaintiff, by and through undersigned counsel, complains of the Defendants as
follows:
                                       INTRODUCTION

       1.      On or around August 19, 2019, Officer Angelina Spencer and staff of the Haywood

County Sheriff’s Office and Detention Center joined as Defendants in this action violated the civil

rights of Zachary Lambright (“Mr. Lambright”) by negligently failing to provide him proper care




     Case 1:21-cv-00229-MOC-WCM Document 1 Filed 08/19/21 Page 1 of 13
while in custody at the Haywood County Detention Center. More specifically, said officers/staff

committed the following acts:

                a. Negligently failing and/or refusing to provide Mr. Lambright with his

                   prescribed psychological and/or mental health medication;

                b. Negligently failing and/or refusing to perform a proper intake medical

                   screening of Mr. Lambright upon his booking into the Haywood County

                   Detention Center;

                c. Negligently failing to properly supervise Mr. Lambright while housed in

                   segregation; and/or

                d. Negligently failing to follow other protocols related to inmate medical care

                   and/or suicide prevention as established in the Haywood County Sheriff’s

                   Office Custody Manual.

       2.       The above actions resulted in the wrongful death of Mr. Lambright and violations

of his civil rights protected by the Eighth and Fourteenth Amendments to the United States

Constitution.

       3.       Said violations were willfully and maliciously committed, and demonstrate a

blatant, wanton disregard for Mr. Lambright’s civil rights.

                                JURISDICTION AND VENUE

       4.       This action arises under the Eighth Amendment to the United States Constitution

as applied to the states through the Fourteenth Amendment, the North Carolina Constitution, N.C.

Gen. Stat. § 28A-18-2, et seq., and other applicable federal and/or state law, and is brought

pursuant to 42 U.S.C. § 1983.




     Case 1:21-cv-00229-MOC-WCM Document 1 Filed 08/19/21 Page 2 of 13
       5.      This court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331, 28 U.S.C.

§ 1367, and 28 U.S.C. § 1343(3). because the Plaintiff alleges questions arising under the Eighth

Amendment to the Constitution of the United States and to redress the deprivation, under color of

state law, statute, ordinance, regulation, custom or usage, of rights secured by the Constitution of

the United States, and because this case alleges claims that are so related to claims in the action

within the original jurisdiction of this court that they form part of the same case or controversy

under Article III of the United States Constitution.

       6.      This Court is authorized to grant the Plaintiff’s prayer for relief regarding costs,

including reasonable attorney’s fees, under 42 U.S.C. § 1988.

                                              VENUE

       7.      Pursuant to 28 U.S.C. § 1391(b)(2), venue is proper in the Western District of North

Carolina, the judicial district in which a substantial part of the events or omissions giving rise to

the claims occurred and/or, upon information and belief, the Defendants are seated and/or reside

within the Western District of North Carolina.

                                         JURY DEMAND

       8.      Pursuant to the Seventh Amendment of the United States Constitution, the Plaintiff

hereby requests a jury trial on all issues and claims set forth in this Complaint.

                                             PARTIES

       9.      Nicole Biggerstaff (“Ms. Biggerstaff” or “Plaintiff”) is a citizen and resident of

Haywood County, North Carolina.

       10.     Defendant Angelina Rene Spencer (“Spencer”) is a detention officer at the

Haywood County Sheriff’s Office (“HCSO”) in Haywood County, North Carolina. Spencer was

the officer conducting the inmate checkup rounds (“rounds”) on the date that Mr. Lambright died




      Case 1:21-cv-00229-MOC-WCM Document 1 Filed 08/19/21 Page 3 of 13
and was at all times relevant herein acting within the course and scope of its authority under color

of law.

          11.   Defendant Greg Christopher (“Christopher”) is the Sheriff of Haywood County.

Christopher was appointed as Sheriff in 2013 and is still the acting Sheriff of Haywood County.

Christopher was at all times relevant herein acting within the course and scope of its authority

under color of law

          12.   Defendant Haywood County, North Carolina, (“Haywood County”) is a

governmental subdivision of the State of North Carolina and is a municipal entity organized under

the North Carolina Constitution and the laws of the State of North Carolina. Haywood County has

the authority to sue and be sued and was, at all times relevant herein, acting within the course and

scope of its authority under color of law.

                                              FACTS

          12.   At all relevant times, the Defendants were acting under color of statute, ordinance,

regulation, custom, or usage of the State of North Carolina, or a governmental subdivision or

municipal entity thereof.

          13.   On or about January 25, 2019, Mr. Lambright was arrested for a variety of charges

and held in the Haywood County Detention Center (“HCDC”).                An intake screening was

completed on that date by Traci Davis (“Davis”), an employee at HCDC.

          14.   On or about March 9, 2019, Mr. Lambright was released from HCDC on bond.

Prior to Mr. Lambright’s release, another screening was completed by Jennifer Adams (“Adams”),

an employee at HCDC.

          15.   On or about August 9, 2019, Mr. Lambright was arrested in Florida for failing to

appear for his scheduled court date and was thereafter extradited from Florida to North Carolina.




     Case 1:21-cv-00229-MOC-WCM Document 1 Filed 08/19/21 Page 4 of 13
       16.    Upon Mr. Lambright’s arrival at HCDC, a medical questionnaire and a mental

health screening form was completed by Michael Martin (“Martin”), which appear almost identical

to the medical intake screenings conducted by Davis and Adams. Upon information and belief,

no other intake screening of Mr. Lambright was completed.

       17.    On August 15, 2019, Mr. Lambright was placed in a segregation cell, commonly

referred to “lock back” at HCDC, because officers observed him having a physical altercation with

Joshua Seagraves, another inmate at HCDC.

       18.    On August 19, 2019, Spencer’s shift began at 5:00 a.m., and her shift ended at 5:00

p.m., during which the following events took place:

              a. At approximately 1:55 p.m., Spencer conducted rounds, during which she

                  handed out snack packs to the inmates.

              b. At approximately 2:10 p.m., Spencer conducted rounds and, upon arriving at

                  Mr. Lambright’s cell, noticed him sitting down. She then continued walking

                  past a few more cells before doubling back to Mr. Lambright’s cell. Upon

                  doubling back to Mr. Lambright’s cell, Spencer noticed Mr. Lambright had

                  hanged himself by fastening one end of cloth around his neck and the other end

                  around the top bunk.

              c. Spencer informed jail staff of what she saw through the radio she was carrying.

                  Officers and other jail staff arrived and cut the cloth to remove Mr. Lambright

                  from the hanging position. Jail staff attempt to resuscitate Mr. Lambright but

                  were unsuccessful.

              d. Jail staff contacted Emergency Medical Services (“EMS”) to assist with

                  providing aid to Mr. Lambright, but EMS was also unable to resuscitate him.




     Case 1:21-cv-00229-MOC-WCM Document 1 Filed 08/19/21 Page 5 of 13
               e. EMS transported Mr. Lambright’s body to a local hospital where he was

                   pronounced dead.

       13.     Mr. Lambright died, intestate, on August 19, 2019. On November 15, 2019,

Plaintiff, as Mr. Lambright’s mother and next of kin, opened Mr. Lambright’s estate, Haywood

County File No. 19 E 652, and qualified as Administrator therefor.

       14.     The North Carolina State Bureau of Investigations (“SBI”) investigated Mr.

Lambright’s death, during which investigators interviewed several inmates and staff at HCDC.

       15.     Dustin Shawn Ingle (“Ingle”), an inmate at HCDC, was in a neighboring cell to Mr.

Lambright and was one of the inmates interviewed by SBI. Ingle informed SBI that Mr. Lambright

had been complaining to jail staff about needing his medication and personally heard Mr.

Lambright requesting said medication from jail staff.

       16.     Jerry Dwain Pearce (“Pearce”), an inmate at HCDC, was in a neighboring cell to

Mr. Lambright and was interviewed by SBI. Pearce told SBI that when Mr. Lambright was in lock

back, he told Pearce several times that he needed his meds. Pearce also heard Mr. Lambright

request his medication from jail staff.

       17.     Pursuant to the Haywood County Sheriff’s Office Manual (“Manual”), when an

inmate is in lock back, he is in segregation, and a qualified health care professional should visit

each inmate a minimum of once a day and more often if needed. A medical assessment should be

documented in the inmate’s medical file. Mental health staff or a qualified mental health

professional should also conduct weekly rounds due to the possibility of self-inflicted injury and

depression during periods of segregation, and the mental health progress notes and management

plan should reflect the changed environment.




      Case 1:21-cv-00229-MOC-WCM Document 1 Filed 08/19/21 Page 6 of 13
       18.     Pursuant to the Manual, a staff member shall conduct a face-to-face check of all

inmates on lock back at least every thirty (30) minutes on an irregular schedule. All management,

program staff, and qualified health care professional visits shall be documented on the appropriate

records and logs and retained in accordance with established records retention schedules.

       19.     Pursuant to the Manual, an inmates segregation cell is not supposed to contain

certain items or fixtures, such as bed sheets and shelves.

       20.     Upon information and belief, other than the automated recordings from the rounds

that officers make to every inmate’s cell, no records indicate anyone checked on Mr. Lambright

pursuant to procedures set forth in the Manual for inmates in segregation.

       21.     Upon information and belief, HCDC denied Mr. Lambright his prescribed mental

health medication and therefore HCDC staff knew or should have known of the increased

probability that Mr. Lambright would harm himself or commit suicide.

       22.     Upon information and belief, HCDC failed to supervise Mr. Lambright while in

segregation and therefore HCDC staff knew or should have known of the increased probability

that Mr. Lambright would harm himself or commit suicide.

       23.     Upon information and belief, had HCDC provided Mr. Lambright with his

prescribed mental health medication and/or properly supervised him consistently with protocols

set forth in the Manual while he was in segregation, Mr. Lambright’s death could have been

prevented.

                COUNT I: VIOLATION OF THE EIGHTH AMENDMENT

       24.     Plaintiff incorporates above paragraphs 1-23 by reference as if fully set forth herein.

       25.     The Eighth Amendment to the United States Constitution states, “Excessive bail

shall not be required, nor excessive fines imposed, nor cruel and unusual punishments inflicted.”




     Case 1:21-cv-00229-MOC-WCM Document 1 Filed 08/19/21 Page 7 of 13
       26.     To sufficiently allege a claim for violation of one’s Eighth Amendment rights, one

must allege that the prison official acted with a sufficiently culpable state of mind and that the

deprivation suffered or injury inflicted on the inmate was sufficiently serious. Smith v. Smith, 589

F.3d 736, 738 (4th Cir. 2009) (citing Iko v. Shreve, 535 F.3d 225 (4th Cir. 2008)).

       27.     Deliberate indifference to the serious medical needs of prisoners can be manifested

“by prison guards in intentionally denying or delaying access to medical care or intentionally

interfering with the treatment.” Smith v. Smith, 589 F.3d 736, 738 (4th Cir. 2009).

       28.     Upon information and belief, the Defendant(s) violated Mr. Lambright’s rights

under the Eighth Amendment of the United States Constitution, with a sufficiently culpable state

of mind, thereby resulting in his death in that the Defendant(s):

               (a) disregarded Mr. Lambright when he informed them he was taking a prescribed

       mental health medication;

               (b) failed to provide Mr. Lambright with his medication despite repeated requests;

               (c) failed to make any effort to determine whether Mr. Lambright had a current

       prescription for any medication after receiving his requests;

               (d) failed to make any effort to determine whether Mr. Lambright has been

       diagnosed with any mental health condition for which prescription medications are a

       common part of treatment;

               (e) failed to properly supervise Mr. Lambright while in segregation, an environment

       known to significantly increase the likelihood of an inmate inflicting harm on oneself or

       committing suicide, while continuously denying him his medication; and

               (f) locked him in a segregation cell that contained items prohibited by the Manual

       due to their common use in inmate suicide and/or self-infliction of injury.




     Case 1:21-cv-00229-MOC-WCM Document 1 Filed 08/19/21 Page 8 of 13
       29.     Mr. Lambright suffered a wrongful death directly and proximately caused by the

Defendant(s) violation of his rights under the Eighth Amendment against cruel and unusual

punishment.

                               COUNT II: WRONGFUL DEATH

       30.     Plaintiff incorporates above paragraphs 1-29 by reference as if fully set forth herein.

       31.     Pursuant to N.C. Gen. Stat. § 28A-18-2(a), “when the death of a person is caused

by a wrongful act, neglect or default of another, such as would, if the injured person had lived,

have entitled the injured person to an action for damages therefor, the person or corporation that

would have been so liable…shall be liable to an action for damages, to be brought by the personal

representative…of the decedent.”

       32.     Pursuant to N.C. Gen. Stat. § 28A-18-2(b), damages recoverable for death by

wrongful act include (i) expenses for care, treatment and hospitalization incident to the injury

resulting in death; (ii) compensation for pain and suffering of the decedent; (iii) reasonable funeral

expenses of the decedent; (iv) present monetary value of the decedent to the persons entitled to

receive the damages recovered, including by not limited to compensation for the loss of the

reasonably expected net income of the decedent, services, protection, care and assistance of the

decedent, whether voluntary or obligatory, to the persons entitled to the damages recovered,

society, companionship, comfort, guidance, kindly offices, and advice of the decedent to persons

entitled to the damages recovered; (v) such punitive damages as the decedent could have recovered

pursuant to Chapter 1D of the General Statutes had the decedent survived, and punitive damages

for wrongfully causing the death of the decedent through malice or willful or wanton conduct, as

defined by G.S. 1D-5; and (vi) nominal damages when the jury so finds.




      Case 1:21-cv-00229-MOC-WCM Document 1 Filed 08/19/21 Page 9 of 13
       33.     On November 15, 2019, Plaintiff qualified as the Administrator of Mr. Lambright’s

estate as shown in Haywood County File No. 19 E 652.

       34.     As set forth hereinabove, Mr. Lambright’s death was directly and proximately

caused by wrongful acts, neglect, or default such that if he had lived he would have been entitled

to bring an action for damages therefor against the Defendant(s).

       35.     Upon information and belief, because of the Defendant(s)’ wrongful acts, neglect,

or default which directly and proximately caused Mr. Lambright’s death, the Plaintiff has suffered

damages for which she can recover from the Defendant(s) under N.C. Gen. Stat. § 28A-18-2(b).

       COUNT III: MONELL v. DEP’T OF SOCIAL SERVICES, 436 U.S. 658 (1977)

       36.     Plaintiff incorporates above paragraphs 1-36 by reference as if fully set forth herein.

       37.     On August 19, 2019, Christopher, under the authority delegated to him by Haywood

County as the elected Sheriff, was responsible for establishing, enforcing, directing, supervising,

and controlling the customs, practices, usages, and procedures applicable to deputies of the

Haywood County Sheriff’s Office. Upon information and belief, Christopher remains the elected

Sheriff of Haywood County with substantially the same duties and responsibilities he had on

August 19, 2019.

       38.     Upon information and belief, Christopher, and/or Haywood County are jointly and

severally responsible for establishing, enforcing, directing, supervising, and controlling the

customs, practices, usages, and procedures applicable to the Haywood County Sheriff’s Office

such that their edicts, acts, directions, or lack thereof, regarding customs, practices, usages, and

procedures represent official policy of the Haywood County Sheriff’s Office.

       39.     Upon information and belief, Christopher, and/or Haywood County, have

maintained, or should have known that they maintained a policy, custom, or pattern of promoting,




     Case 1:21-cv-00229-MOC-WCM Document 1 Filed 08/19/21 Page 10 of 13
facilitating, and condoning (i) depriving of prescribed medication to inmates; (ii) ignoring obvious

signs and risks of suicide present in inmates; (iii) failing to abide by policies set forth in the Manual

related to supervision of inmates in segregation; and/or (iv) failing to abide by policies set forth in

the Manual related to inmate access to medical care.

        40.     Upon information and belief, HCDC ignored obvious signs and risks of suicide

present in inmates housed in the HCDC when placing Mr. Lambright in lock back, resulting in the

violation of his civil rights and damages caused thereby, was consistent with the policy, custom,

or pattern of promoting, facilitating, and/or condoning ignored obvious signs and risks of suicide

risks present in inmates housed in the HCDC maintained with actual or constructive knowledge

and deliberate indifference by Christopher, and/or Haywood County.

        41.     Any reasonable policymaker would know that custom and usage maintained by

Christopher, and/or Haywood County would lead to violations of civil rights of inmates such as

those suffered by Mr. Lambright.

        42.     As a direct result of the policy, custom, or pattern of promoting, facilitating, and

condoning ignored obvious signs and risks of suicide risks present in inmates housed in the HCDC,

Mr. Lambright suffered violations of his civil rights and damages.

        43.     Upon information and belief, under Monell v. Dept. of Social Servs, 436 U.S. 658

(1977), Christopher, and Haywood County are jointly and severally liable for the damages suffered

by Mr. Lambright as a result of the violation of his civil rights which directly and proximately

caused his wrongful death.

                              COUNT IV: PUNITIVE DAMAGES

        44.     Plaintiff incorporates above paragraphs 1-44 by reference as if fully set forth herein.




     Case 1:21-cv-00229-MOC-WCM Document 1 Filed 08/19/21 Page 11 of 13
       45.     Pursuant to N.C. Gen. Stat. § 1D-15(a), punitive damages may be awarded if the

claimant proves the defendant is liable for compensatory damages and that the defendant engaged

in willful or wanton conduct related to the injury for which compensatory damages were awarded.

       46.     Pursuant to N.C. Gen. Stat. § 1D-5(7), “willful or wanton conduct” is a conscious

and intentional disregard or the indifference to the rights and safety of others, which the defendant

knows or should know is reasonably likely to result in injury, damage, or other harm.

       47.     Defendants maliciously, wantonly, unlawfully, and unnecessarily ignored obvious

signs and risks of suicide risks present in inmates housed in the HCDC, a blatant disregard for Mr.

Lambright’s right to remain free from cruel and unusual punishment under the Eighth Amendment

of the United States Constitution, and their acts, neglect and/or default directly and proximately

caused Mr. Lambright’s wrongful death.

       48.     Pursuant to N.C. Gen. Stat. § 28A-18-2(b)(5), punitive damages are recoverable in

an action brought under N.C. Gen. Stat. § 28A-18-2(a), and the Plaintiff may so recover punitive

damages from the Defendant(s).

                                     PRAYER FOR RELIEF

       WHEREFORE, the Plaintiffs pray the Court for the following relief:

       1.      That the Plaintiff have and recover from the Defendant(s) damages in an amount

greater than One Million and No/00 Dollars ($1,000,000.00);

       2.      That this Court award Plaintiffs pre-judgment and post-judgment interest and

recovery of costs, including reasonable attorney’s fees, pursuant to 42 U.S.C. §§ 1988 and 1920;

       3.      That the Plaintiffs have a trial by jury on all issues and claims so triable set forth in

this Complaint;




     Case 1:21-cv-00229-MOC-WCM Document 1 Filed 08/19/21 Page 12 of 13
       4.      That this Court adjudge, decree, and declare the rights and other legal relations with

the subject matter here in controversy, in order that such declaration shall have the force and effect

of final judgment;

       5.      That this Court retain jurisdiction of this matter for the purpose of enforcing orders

of this Court; and

       6.      That this Court grant such other and further relief as this Court deems equitable and

just under the circumstances.



       Respectfully submitted this the 19th day of August, 2021.



                                                      s/Nicholas A. White
                                                      N.C. State Bar: 53661
                                                      Lindsay Law, PLLC
                                                      46 Haywood Street, Suite 200
                                                      Asheville, NC 28801
                                                      Telephone: (828) 551-6446
                                                      Email: nick@lindsaylaw.org
                                                      Attorney for the Plaintiff




     Case 1:21-cv-00229-MOC-WCM Document 1 Filed 08/19/21 Page 13 of 13
